EXHIBIT 10.1


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (i) NOT MATERIAL AND (ii) WOULD BE LIKELY TO CAUSE COMPETITITVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED. SUCH EXCLUDED INFORMATION IS DENOTED BY ASTERISKS
IN BRACKETS [*****].


AMENDMENT 44
TO
SBP MS-65530-0016
BETWEEN
THE BOEING COMPANY
AND
SPIRIT AEROSYSTEMS, INC.


This Amendment 44 (“Amendment”) to Special Business Provisions MS-65530-0016 is
entered into as of the date of last signature below between Spirit Aerosystems,
Inc., a Delaware Corporation (“Seller”) and The Boeing Company, a Delaware
Corporation ("Boeing"). Hereinafter, the Seller and Boeing may be referred to
jointly as “Parties” hereto. All capitalized terms used and not defined herein
shall have the meanings assigned thereto in the Sustaining Agreement (as defined
below).


Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:
RECITALS
A.
The Parties entered into Special Business Provisions MS-65530-0016, dated June
16, 2005, (the “SBP”) and the General Terms Agreement BCA-65530-0016, dated June
17, 2005, (the “GTA”), and including any amendments to the SBP and GTA
(collectively the “Sustaining Agreement”).



B.
The most recent amendment to the SBP is Amendment 43, entered into May 22, 2019.



C.
The Parties wish to confirm that Seller has authority to procure [*****] TMX raw
material for itself [*****] in supporting Boeing statements of work [*****].



D.
[*****]



E.
The Parties wish to amend the SBP as set forth herein.

AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the value,
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.
The list of “AMENDMENTS” within the Sustaining SBP is hereby deleted and
replaced in its entirety as follows:

“Amendments





--------------------------------------------------------------------------------

EXHIBIT 10.1



 
Amendment Number
Description
Date
Approval
  
1
Revise Company name from Mid-Western Aircraft Systems Incorporated to Spirit
AeroSystems throughout document. Update attachments 1, 2, 4, 14 and 16.
2/23/2006
H. McCormick
 
R. Stone
 
2
Incorporate CCNs as listed in Amendment 2, Attachment A, includes addition of
new section 12.19, modification to sections 3.4.9, 12.16 and 32.0. Updates to
attachments 1, 2, 6, 7, 15, 16, 19 and 20.
4/11/2007
H. McCormick
 
J. Edwards
 
3
Incorporate CCNs as listed in Amendment 3, Attachment A. Updates to attachments
1, 2, 7, 14, 15, 16 and 22.
11/28/2007
H. McCormick
 
J. Edwards
 
4
Incorporate CCNs as listed in Amendment 4, Attachment A. Updates to Attachments
1, 2, 7, 14, 15, 16. Incorporate Attachment 1A per CCN 508, 1328.
7/8/2008
S.Hu
 
W. Wallace
 
5
Incorporate CCNs as listed in Amendment 5, Attachment A, includes addition of
new section 12.3.1.1 Updates to Attachments 1, 2, 7, 14, 15, 16, 20.
6/22/2009
S. Hu
 
R. Stone
 
6
Incorporate CCNs as listed in Amendment 6, Attachment A. Updates to Attachments
1, 2, 4, 7, 9, 10, 14, and 16. Incorporate Attachment 9 per CCN 2385.
11/23/2010
S. Hu
 
M. Milan
 
7
Incorporate CCNs as listed in Amendment 7, Attachment A, includes addition of
new section 12.13.3.1. Updates to Attachments 1, 2, 4, 7, 9, 14, and 16.
Incorporate Attachment 1B per CCN 4212 and Attachment 23 per the 767-2C MOA.
7/28/2011
S. Hu
 
M. Milan
 
8
Incorporate CCNs as listed in Amendment 8, Attachment A, includes revisions to
section 7.9 and 12.13.1.1. Updates to Attachments 1, 2, 4, 7, 9, 14, 15, and 16.
8/16/2013
C. Howell
 
M. Milan
 
9
Incorporate Attachment 25 - 737 Max Titanium Inner Wall Agreement.
9/4/2014
E. Flagel
 
M. Milan
 
10
Incorporate Attachment 26-737 Derailment.
9/26/2014
B. Folden
 
 R. Ast
 
11
Incorporate Attachment 27 -737-MAX Non Recurring Agreement, and Attachment 28
737/747/767/777 Pricing Agreement. Updates Section 4.1 Attachment 4, Section
B.1, Attachments 9 and 15.
3/10/2015
C. Howell
 
R. Ast
 
12
Delete and replace Attachment 25, Section 3.0.
4/9/2015
K. Drawsky
 
R. Ast
 
13
Incorporate CCNs as listed in Amendment 13, Attachment A. Updates to Attachments
1, 2, 7, 9, 14, and 16.
1/4/2016
L. Taylor
 
K. Leyba
 
14
Incorporate Attachment 25, Addendum 1.
4/21/2015
D. Blaylock
 
R. Grant
 
15
NULL
NULL
NULL
 
16
NULL
NULL
NULL
 
17
Incorporate Attachment 29 - 777X Non-Recurring Agreement.
12/23/2015
A. Lucker
 
E. Bauer
 
18
NULL
NULL
NULL
 
19
NULL
NULL
NULL
 
20
737 MAX Inner Wall.
12/17/2015
S. Garcia-Deleone
 
J. Reed
 
21
Revisions to Attachment 27. 737 MAX Non-Recurring Agreement.
5/9/2016
D. Blaylock
 
R. Grant
 
22
737 Max Composite Inner Wall Line Movement.
11/2/2016
D. Blaylock
 
E. Bossler
 
23
737 MAX 9 INITIAL and CIW Line [*****] Tooling Incentive Agreement.
12/16/2016
D. Blaylock
 
E. Bossler






--------------------------------------------------------------------------------

EXHIBIT 10.1


24
Incorporate CCNs as listed in Amendment 23, Attachment A. Updates to Attachments
1,2,7,9, and 14.
12/20/2016
L. Taylor
K. Leyba
25
Revisions to Attachment 27, 737 MAX Non-Recurring.
3/16/2017
D. Blaylock
E. Bossler
26
Revisions to Attachment 27, 737 MAX Non-Recurring Agreement.
3/23/2017
D. Blaylock
E. Bossler
27
Incorporate Attachment 30, “737 NG / MAX Vapor Barrier Agreement”, updates to
Attachment 1 and 9.
3/31/2017
B. Edwards
K. Clark
28
Revisions to Attachment 29, 777X NRE Agreement.
6/22/2017
K. O’Connell
C. Green
29
Revisions to Attachment 27, 737 MAX Non-Recurring Agreement.
7/20/2017
D. Blaylock
E. Bossler
30
Delete and Replace SBP Sections 4.1, 4.1.1, 5.1.1, 5.2.1, 7.2, 8.0, 12.11, and
12.13.1.1 and SBP Attachments 1, 1B, 10 Section A10.2.10, 15, 16, 22, 27, and
29. Delete and Reserve SBP Attachments 1C, 20, and 28. Incorporate SBP
Attachment 1D and 31.
9/22/2017
B. Edwards
W. Wilson
31
Revisions to Attachment 27, 737-8 Rate Tooling Incentive Agreement.
10/18/2017
D. Blaylock
E. Bossler
32
Revisions to Attachment 27, 737 MAX Non-Recurring Agreement.
11/15/2017
D. Blaylock
E. Bossler
33
Revisions to Attachment 27, 737 MAX Non-Recurring Agreement.
11/30/2017
D. Blaylock
E. Bossler
34
Revisions to Attachment 27, 737-10 Non-Recurring Non-Tooling.
2/23/2018
D. Blaylock
E. Bossler
35
Revisions to Attachment 27, 737-9 Rate Tooling [*****].
4/18/2018
D. Blaylock
J. O'Crowley
36
Revisions to Attachment 27, 737-10 Wing NRE.
6/20/2018
D. Blaylock
E. Bossler
37
Incorporation of new Sections: 3.3.4.10 767 One Piece SOW Tooling, 3.3.7 767 One
Piece SOW NonRecurring Pricing, 3.4.2.2 Delivery Point and Schedule for 767 One
Piece SOW and 3.8 767 One Piece Statement of Work Special Provisions. Updates to
Sections 7.1, Attachment 1 and 9.
8/17/2018
H. Langowski
R. Grant
38
Revisions to Attachment 27, 737 MAX BBJ8, BBJ7, and 737-10 SOW
11/1/2018
T. Willis
E. Bossler
39
4.1.1 is altered. A new section 4.7 is added. Attachment 1 (excluding the
Exhibits) is deleted and replaced in its entirety. A new Attachment 32 “737
Value Engineering Cost Sharing” is added. Attachment 1 Exhibits B, B.1, B.2, C,
C.1, C.2, D, D.1, D.2, E.1, E.2, F, F.1, and F.2 are deleted and replaced in
their entirety. A new Attachment 1 Exhibit C.3 is added. Attachment 1B is
deleted in its entirety.
11/2/2018
K. Shipley
E. Bossler






--------------------------------------------------------------------------------

EXHIBIT 10.1


40
SBP Section 4.7 is deleted and replaced in its entirety.
SBP Section 7.2 is deleted and replaced in its entirety.
A new SBP Section 7.5.3 is added.
SBP Attachment 1 (including Exhibits B, B.1, B,2, D, D.1, D.2, F, F.1, F.2, and
G) is deleted and replaced in its entirety.
SBP Attachment 1B is added and marked “Reserved”.
SBP Attachment 15 is deleted and replaced in its entirety.
SBP Attachment 16 (including its Exhibit) is deleted and replaced in its
entirety.
SBP Attachment 31 is deleted, replaced in its entirety, and marked “Reserved”.
SBP Attachment 32 (including its Exhibit A) is deleted and replaced in its
entirety.


All of the above is accordance with the agreements as set forth in the
Collective Resolution 2.0 Memorandum of Agreement (the “CR 2.0 MOA”), dated
December 21, 2018
Concurrently with the CR 2.0 MOA, the Parties also executed that certain
Settlement and Release Agreement, dated December 21, 2018, pertaining to the
release and settlement of warranty and various other claims
1/29/2019
T. McGuigan
E. Bossler
41
Revisions to Attachment 29 777-9 Rate Tooling
3/27/2019
R. Velau
D. Currie
42
TBD
TBD
TBD
TBD
43
Revisions to Attachment 1 Product Pricing
5/22/2019
K. Doolin
R. Grant
44
Section 12.13.2 is deleted and replaced in its entirety
7/19/2019
B. Nix
E Bossler



2.
SBP Section 12.13.2 “Boeing Raw Material Strategy” is deleted in its entirety
and replaced with the following:

12.13.2     Boeing Raw Material Strategy
 
A)
During the term of this SBP, Seller shall procure from Boeing (or its designated
service provider who will act on behalf of Boeing) all raw material of the
commodity type specified on the SBP Attachment entitled "Commodity Listing and
Terms of Sale" (SBP Attachment 21) necessary to support any Order issued
pursuant to this SBP. From time to time, Boeing may amend the SBP Attachment
entitled "Commodity Listing and Terms of Sale" by adding or deleting commodity
types. Any such amendment, or revisions to the raw material pricing, shall be
subject to adjustment under SBP Section 7.0, provided that Seller shall take no
action to terminate its existing supply agreements when such termination would
result in an assertion for an adjustment until the Seller has received approval
from Boeing. The provision of any raw material by Boeing to Seller shall be
according to Boeing's standard terms of sale, the text of which is included in
the SBP Attachment entitled "Commodity Listing and Terms of Sale". Boeing shall
advise Seller of any designated service provider to be used at the time the
Order is issued. Upon request by Boeing, Seller must provide to Boeing
documentation (e.g.,






--------------------------------------------------------------------------------

EXHIBIT 10.1


packing slips, invoices) showing Seller's full compliance with the obligations
under this SBP Section. If requested by Boeing or its designated service
provider, Seller will provide an annual forecast of demand for the applicable
commodity. If Seller reasonably believes that Boeing or its designated service
provider cannot support Seller requirements to fulfill an Order issued pursuant
to this SBP, then Seller shall have the right to procure raw materials from
other sources and shall notify Boeing prior to such procurement. The provisions
of this Section 12.13.2 will only apply to that portion of Seller contracts that
support Boeing Statement of Work.
B)
Seller has authority to procure [*****] raw material [*****]. Seller will
procure TMX raw material through Boeing’s raw materials aggregation system
portal.

C)
Seller will provide its TMX raw material forecast on a monthly basis. The
Parties agree that submittal of its TMX material forecast does not guarantee
supply of raw materials to Seller by Boeing, which is contingent on a correct
and valid order. Seller agrees to place TMX raw material orders in accordance
with the applicable lead times.

D)
The TMX raw materials provided pursuant to this Section 12.13.2 are not for
resale or distribution to any other company or person [*****]. Seller hereby
grants Boeing the first right of refusal to purchase or repurchase, at the same
unit price paid to Boeing by Seller, any applicable materials, in the form or
condition as purchased. Except for income taxes (national, regional, or local),
Boeing will be responsible for and will pay, where required by applicable law,
all taxes related to the exercise of Boeing’s rights in the previous sentence.

E)
[*****]

F)
[*****]

G)
[*****]

1)
[*****]

2)
[*****]

3)
[*****]

4)    [*****]
[*****]
            
3.
All other provisions of the SBP shall remain unchanged and in full force and
effect.

4.
This Amendment constitutes the complete and exclusive agreement between the
Parties with respect to the subject matter set forth herein and supersedes all
previous agreements between the Parties relating thereto, whether written or
oral.

5.
This Amendment shall be governed by the internal laws of the State of Washington
without reference to any rules governing conflict of laws.

6.
In the event of a conflict between the terms of this Amendment and either the
SBP or GTA, the terms of this Amendment shall have precedence with respect to
the subject matter of this Amendment.






--------------------------------------------------------------------------------

EXHIBIT 10.1


IN WITNESS THEREOF, the duly authorized representatives of the Parties have
executed this Amendment as of the last date of signature below.
The Boeing Company                    Spirit AeroSystems, Inc.
Acting by and through its division
Boeing Commercial Airplanes
By:    /s/Baily M Nix                    By:    /s/Eric S Bossler        
Name:    Baily M Nix                    Name:    Eric S Bossler            
Title:    Procurement Agent                Title:    Contracts
Specialist            
Date:
July 19, 2019                    Date:    July 18, 2019                






